Citation Nr: 0500771	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  97-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 30 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Air Force from 
August 1973 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1996 RO decision which denied a rating higher 
than 30 percent for the veteran's service-connected left knee 
disability.  In May 1998, the veteran testified at a Travel 
Board hearing before the undersigned member of the Board.  In 
September 1998, the Board remanded the claim to the RO for 
additional evidentiary development.  In July 2002 and April 
2003, the Board performed development on the claim.  In 
August 2003, the Board again remanded the claim to the RO for 
additional evidentiary development.  The case has now been 
returned to the Board.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claim for an increased rating.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the appeal is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

Upon review of the claims file, the Board notes that 
subsequent to issuance of the last supplemental statement of 
the case in June 2004, additional medical evidence, including 
VA outpatient treatment records from the VA Medical Center in 
Salem, Virginia, was submitted directly to the Board in July 
2004, and the veteran has not submitted a waiver with regard 
to RO initial consideration of these records.  While the June 
2004 supplemental statement of the case reflects that records 
from Richmond, Virginia, were considered, it does not reflect 
that records from Salem were considered.  In written argument 
dated in November 2004, the veteran's representative has 
indicated that medical records from Salem do not appear to 
have been reviewed on the June 2004 supplemental statement of 
the case, and the representative does not indicate that RO 
initial consideration of this evidence is waived.  Thus the 
case must be returned to the RO for initial consideration of 
the evidence and for issuance of a supplemental statement of 
the case.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following action:

After assuring compliance with the notice 
and duty to assist provisions of the law, 
the RO should review the claim for an 
increased rating for a service-connected 
left knee disability, and in doing so the 
RO should take into account all the 
evidence submitted since the last 
supplemental statement of the case 
(including the evidence submitted 
directly to the Board).  If the claim is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he receives further notice from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




